DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 02/17/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 and 02/09/2021 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1a” in Fig. 2 and Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “the cylinder having the inner cylinder interposed between the cylinder and the harness body” should be “the cylinder, having the inner cylinder interposed between the cylinder and the harness body,” to make the sentence more clear.  Correction/explanation is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
“a cylinder” in Claim 1 and Claim 5 should be “cylinders.” 
“at least one of between one of the cylinder” in Claim 1 and Claim 5 should be “ at least one of the cylinder”
“ cylinder with a gap, and is drawn from the drawing outlet” in Claim 1 and Claim 5 should be “cylinders with a gap, and is drawn from the drawing outlets”
“the sound insulation wall body” in Claim 1 and Claim 5 should be “the annular sound insulation wall body”
“the cylinder (not) having the inner cylinder interposed between the cylinder” in Claim 1 and Claim 5 should be “the one of the cylinder having the inner cylinder interposed between the one of the cylinder”
“cylindrical part is” in Claim 1 and Claim 5 (page 27 line 8, page 29 last line) and Claim 2 should be “cylindrical part.”
“the inner peripheral surface of the first cylindrical part” in Claim 1 and Claim 5 should be “an inner peripheral surface of the first cylindrical part” as it was not mentioned before.
“the cylinder not having the inner cylinder interposed between the cylinder” in Claim 3-4 should be “the cylinders not having the inner cylinder interposed between the one of the cylinder”.
“the radial direction” in Claim 3-4 should be “a radial direction.” 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 are presently objected but would be allowable if amended to overcome the above informalities
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1, for which Claims 2-4 depends, and Claim 5 teaches limitation: “the cylinder having the inner cylinder interposed between the cylinder and the harness body has a first cylindrical part on a free end, a second cylindrical part having a diameter larger than a diameter of the first cylindrical part and being arranged closer to the drawing outlet than the first cylindrical part is, and an intermediate tubular part in which an upper base side end is coaxially connected to an end of the first cylindrical part, the end being on a second cylindrical part side, and a lower base side end is coaxially connected to an end of the second cylindrical part, the end being on a first cylindrical part side, and the inner cylinder has a variable cylindrical part that is elastically deformed outward in a radial direction by the harness body inside of the cylinder, causes the outer peripheral surface to adhere to the inner peripheral surface of the first cylindrical part, and eliminates cylindrical-shaped space between the inner cylinder and the first cylindrical part in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
This application is in condition for allowance except for the following formal matters: 
Objections to the claims, specification, and drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848